DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-009
November 14, 2008

Dear State Medicaid Director:
We are writing to inform you about the “Medicare Nursing Home Value-Based Purchasing
(NHVBP) Demonstration.” The demonstration is a “pay-for-performance” initiative designed to
assess the quality of care in nursing homes, based on selected measures of quality, and then make
additional payments to those nursing homes with higher quality performance. We are asking
States that are interested in hosting the demonstration to submit a letter inviting the Centers for
Medicare & Medicaid Services (CMS) to conduct the Medicare NHVBP Demonstration in their
State. We request your response by January 9, 2009. The remainder of this letter provides further
details, as well as contact and resource information.
As the largest combined purchaser of nursing home services (about $64 billion per year), States
and CMS have the ability to exert substantial leverage to insist on high levels of quality.
“Purchasing power” is an important tool that might be more effectively employed to promote
quality in the future. The NHVBP Demonstration is intended to augment and reinforce other
quality efforts by encouraging the achievement of results through financial investments made by
nursing homes. These achievements in quality will be met by payment methods that can discern
the difference between excellent, good, mediocre, and poor quality.
We are asking States that wish to host the demonstration to invite CMS to solicit nursing homes
within their State to participate in the demonstration. CMS plans to select up to five host States,
plus alternates, for the demonstration. CMS is seeking States that welcome and endorse the
Medicare demonstration. We will select from among States that have good survey and
certification processes according to their State Performance and Standard Review. Also, we will
only select States that we expect will have at least 100 nursing homes that wish to participate. We
anticipate that 50 nursing homes will be assigned to the experimental group in each State, with
another 50 homes in the control group. The control group is necessary to enable us to measure
the impact of the demonstration on quality and Medicare costs and to allow us to evaluate the
demonstration.

Page 2– State Medicaid Director
Preliminary information about the NHVBP Demonstration can be found at:
http://www.cms.hhs.gov/DemoProjectsEvalRpts/MD/itemdetail.asp?filterType=dual,%20keyword&filterVal
ue=nursing&filterByDID=0&sortByDID=3&sortOrder=descending&itemID=CMS1198946&intNumPerPage
=10. A brief summary of the overall design of the demonstration is enclosed. In addition, we

will host a conference call in the near future so that States may ask questions. Details about the
conference call will be made available on the above Web site.
States that are interested in hosting the demonstration should submit a letter of invitation to
Mr. Ron Lambert, the CMS project officer (PO) for the demonstration, no later than January 9,
2009. The States that CMS selects for this project, including alternates, will be announced in late
February. We will then undertake a solicitation of volunteer nursing homes within the States
selected for the Medicare demonstration asking the nursing homes to volunteer to participate.
We welcome comments or questions about the proposed demonstration. You may send these to:
Nursinghomeqbp@cms.hhs.gov, or you may contact your PO at 410-786-6624 or by e-mail at
Ronald.Lambert@cms.hhs.gov.
Thank you for your interest in this initiative.
Sincerely,

/s/
_____________________
Herb B. Kuhn
Deputy Administrator, CMS
Acting Director, Center for Medicaid and State Operations

Enclosure

/s/
_____________________
Timothy P. Love, Director
Office of Research, Development,
and Information

Page 3– State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials

